Filed Pursuant to Rule 424(b)(7) Registration No. 333- 151811 PROSPECTUS SUPPLEMENT NO. 9 To prospectus dated June 20, 2008 Class A Common Stock This prospectus supplement no. 9, which supplements the prospectus dated and filed on June 20, 2008, prospectus supplement no. 1 dated and filed on July 11, 2008, prospectus supplement no. 2 dated and filed on August 7, 2008, prospectus supplement no. 3 dated and filed on September 5, 2008, prospectus supplement no. 4 dated and filed on October 7, 2008, prospectus supplement no. 5 dated and filed on November 19, 2008, prospectus supplement no. 6 dated and filed on December 18, 2008, prospectus supplement no. 7 dated and filed on January 30, 2009 and prospectus supplement no. 8 dated and filed on March 13, 2009, relates to the resale from time to time by selling shareholders of shares of our Class A common stock that we may issue to them upon the conversion of our 3.50% Senior Convertible Notes due 2013, or the “notes”. You should read this prospectus supplement in conjunction with the related prospectus, and related prospectus supplements nos. 1, 2, 3, 4, 5, 6, 7 and 8. This prospectus supplement is not complete without, and may not be delivered or used except in conjunction with, the prospectus, including any amendments or supplements to the prospectus.
